DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hauni (EP2641485) and further in view of Brown et al. (US 6379072).
Regarding claim 1 and 10,  Hauni teaches a device 30 for changing operative portions for tobacco industry machines, comprising: 
at least one receiving portion 31 
at least one plug member (pin body 37) attached to an operative portion of the tobacco industry machine (cover strip body 32 and support strip 36) and insertable into a corresponding receiving portion, the operative portion being configured to operate directly or indirectly on at least one article or semi-finished product of the tobacco industry (fig. 3b); 
Hauni does not explicitly at least one locking member, housed in the structural portion of the machine and configured to adopt a locked position, where it locks a corresponding plug member in the corresponding receiving portion, and a released position, where it releases the plug member from the receiving portion; - actuating means acting on the locking member at least to move the locking member from the locked position to the released position.
Brown discloses a quick connect coupler with pneumatic release comprising the female coupler is disengaged from the stud by pressurized air (equivalent to actuating means) acting against a plunger mounted within the stud bore and connected to the locking collar to drive the locking collar forward Such that the annular groove is advanced into alignment with the ball receiving bores in the female coupler body (abstract; fig. 11). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the device of Hauni to include a quick connect coupler with pneumatic release comprising the female coupler is disengaged from the stud by pressurized air because combining prior art elements according to known methods to yield predictable results is prima facie case obvious (See MPEP § 2143I (A)). 
Regarding claim 2, Hauni in view of Brown hereinafter modified Hauni discloses configured in such a way as to create a mutual interaction defining a quick connection and/or disconnection (a quick connect coupler utilizing pressurized air to release the coupler from a mating Stud. The quick connect coupler is particularly adapted for use in connecting an extension bar to a movable mold plate in a molding apparatus; col. 1 lines 4-10).
Regarding claim 3, modified Hauni the locking member is held in the locked position by an opposing spring (the locking sleeve 42 is slidably mounted on the shaft 67 of the rotatable member 41 between the head 66 of the rotatable member 41 and the locking nut 43. A compression spring 78 is positioned on the shaft 67 between the head 66 of the rotatable member 41 and the locking sleeve 42; col. 6 lines 23-28).
Regarding claim 6-7, modified Hauni discloses a pressurized fluid circuit, either hydraulic or pneumatic, operating on the locking member at least to move the locking member from the locked position to the released position (ejector assembly 20 generally comprises ejector pins 21, mold ejector plate 22, extension bars 1, and press ejector plate 23. The press ejector plate 23 is hydraulically driven; col. 4 lines 41-44). However modified Hauni does not explicitly disclose wherein the fluid circuit can be controlled manually by a user or a control for activating the pressurized fluid circuit. However it has been held that it have been held that broadly providing a mechanical or automatic means to replace manual activity which accomplishes the same result involves only routine skill in the art (See MPEP § 2144.04III).
Regarding claim 8, modified Hauni does not explicitly disclose wherein the actuating means operate simultaneously on all the locking members to cause the locking members to move simultaneously into the respective released position.  However to apply a locking Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the invention of modified Hauni to correspond with that of the claimed invention. 
Regarding claim 9, Hauni teaches at least one male centering element (adjustment screw 38) applied to one of either the operative or the structural portion, and at least one corresponding female centering element (screw hole 43) applied to the other of either the operative or the structural portion, the male centering element (adjustment screw 38) and the female centering element (adjustment screw 38) being shaped to match each other and being configured to be slotted together to define a predetermined mutual position between the structural portion and the operative portion of the machine (fig. 3).
Regarding claim 11-15, modified Hauni teaches does not explicitly disclose position of the device for changing operative portions according to the claimed invention. However it has been held In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hauni (EP2641485) and Brown et al. (US 6379072) as applied to claim 1 above, and further in view of Mackowiak et al. (US 20160272134). 
Regarding claim 4-5, modified Hauni does not explicitly disclose wherein the locking member is movable between the locked and released positions by sliding in a direction perpendicular to the direction of insertion of the plug member into the receiving portion in such a way as to create a quick snap fit. However Mackowiak discloses a power electronics module and hybrid module with an electrical signal and/or clutch actuator connection comprising the extension of the outer contour of the hybrid module-side contact device 121 is smaller than the extension of the inner contour of the opening 12.41, allowing the contact device to fit through the opening. This sectional view indicates that the inner width of the opening 12.41 in the sectional plane is greater than the height (in a direction perpendicular to the cable guided into the plug at the point of introduction) of the contact device 121 [0049]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of modified Hauni in view of Mackowiak because it has been held that because combining prior art elements according to known methods to yield predictable results is prima facie case obvious (See MPEP § 2143I (A)). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747           

/ERIC YAARY/Examiner, Art Unit 1747